Detailed Action
The office action is a response to an application filed on May 03, 2021, wherein claims 1-14, and 21-31 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed on May 03, 2021, with respect to the rejections of claims 1, 8 and 21,  Rahim  (US 20070060125 A1) in view of Wang; James J.Y. et al. (US 20070049323 A1) and in further view of Balasubramanian; Srinivasan et al. (US 20090215452 Al) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Manthiramoorthy (US20140376537 A1) and Kotecha et al. (US 20150063218 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 21, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy (Manthiramoorthy hereafter) (US 20140376537 A1) in view of Kotecha et al. (Kotecha hereafter) (US 20150063218 A1).

Regarding claim 1, Manthiramoorthy teaches, A method, comprising:

transmitting, from an access point (two or more WLANs are supported by an access point):

a first plurality of beacon frames (transmitting beacon frames) each comprising a first network identifier (identified by a BSSID…first WLAN) (Manthiramoorthy; [0031] …a beacon interval refers to an amount of time between transmissions of beacon frames associated with the same WLAN identified by a BSSID. [0063] … transmitting beacon frames related to a first WLAN of the two or more WLANs supported by the access point); and 
a second plurality of beacon frames (transmitting beacon frames) each comprising a second network identifier (identified by a BSSID …second WLAN) that is different from the first network identifier (Manthiramoorthy; [0031] …a beacon interval refers to an amount of time between transmissions of beacon frames associated with the same WLAN identified by a BSSID …[0063] … The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs), wherein the first plurality of beacon frames are transmitted using a first transmission parameter (one or more transmission parameters that are dynamically configured), and wherein the second plurality of beacon frames are transmitted using a second transmission parameter (different transmission parameters are used for transmitting beacon frames related to different WLANs) (Manthiramoorthy;[0030]… beacon frames are transmitted by access points based on one or more transmission parameters that are dynamically configured. [0063] … Accordingly, different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point); 
Manthiramoorthy fails to explicitly teach detecting, by the access point, an increase in data traffic associated with the first network identifier
prioritizing, by the access point and based on the detected increase in the data traffic, and by changing at least one of the first transmission parameter or the second transmission parameter, 
However, in the same field of endeavor, Kotecha teaches detecting, by the access point, an increase in data traffic associated with the first network identifier (Kotecha; [0009], [0032]… the quality of service information may identify a threshold data rate associated with the data traffic (e.g., a minimum rate at which data traffic passes through the network), a threshold latency associated with the data traffic); and
prioritizing, by the access point and based on the detected increase in the data traffic (threshold latency associated with the data traffic), and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier (access device 240 may determine an association between the set of service classes and the set of service identifiers)  (Kotecha; [0030] … access device 220 may receive the quality of service information from server device 260. …[0031]… provide different priority to different data traffic … identify a threshold data rate associated with the data traffic … a threshold latency associated with the data traffic (e.g., a maximum delay associated with the data traffic) …[0036] … the quality of service information may identify a set of relative priorities associated with the set of services classes.  The set of relative priorities may permit WLAN 230 to transmit a first type of data traffic (e.g., a voice call) before transmitting a second type of data traffic (e.g., an email)) …[0035] … the default service class may be associated with data traffic that is not associated with another service class… [0044]… access device 240 may determine an association between the set of service classes and the set of service identifiers).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by  Kotecha in order to ensure that the data traffic passes through the network in a suitable manner (Kotecha; [0009]).

Regarding claim 8, Manthiramoorthy teaches An Apparatus, comprising:

One or more processors (Manthiramoorthy; Fig.2); and
(Manthiramoorthy; [0022]), cause the apparatus to:
transmit a first plurality of beacon frames each comprising a first service set identifier (SSID) (identified by a BSSID …first WLAN) (Manthiramoorthy; [0031] …a beacon interval refers to an amount of time between transmissions of beacon frames associated with the same WLAN identified by a BSSID … [0063] … transmitting beacon frames related to a first WLAN of the two or more WLANs supported by the access point); and 
transmit a second plurality of beacon frames each comprising a second SSID ( identified by a BSSID …second WLAN) that is different from the first SSID (Manthiramoorthy; [0031] …a beacon interval refers to an amount of time between transmissions of beacon frames associated with the same WLAN identified by a BSSID …[0063] … The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs), wherein the first plurality of beacon frames are transmitted using a first transmission parameter (one or more transmission parameters that are dynamically configured), and wherein the second plurality of beacon frames are transmitted using a second transmission parameter (different transmission parameters are used for transmitting beacon frames related to different WLANs) (Manthiramoorthy;[0030] … beacon frames are transmitted by access points based on one or more transmission parameters that are dynamically configured … [0063] … Accordingly, different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point) ; 
Manthiramoorthy fails to explicitly teach detect an increase in data traffic associated with the first network identifier
prioritize based on the detected increase in the data traffic, and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier.
However, in the same field of endeavor, Kotecha teaches detect an increase in data traffic associated with the first network identifier (Kotecha; [0009], [0032]… the quality of service information may identify a threshold data rate associated with the data traffic (e.g., a minimum rate at which data traffic passes through the network), a threshold latency associated with the data traffic); and
(threshold latency associated with the data traffic), and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier (access device 240 may determine an association between the set of service classes and the set of service identifiers)  (Kotecha; [0030] … access device 220 may receive the quality of service information from server device 260. …[0031]… provide different priority to different data traffic … identify a threshold data rate associated with the data traffic … a threshold latency associated with the data traffic (e.g., a maximum delay associated with the data traffic) …[0036] … the quality of service information may identify a set of relative priorities associated with the set of services classes.  The set of relative priorities may permit WLAN 230 to transmit a first type of data traffic (e.g., a voice call) before transmitting a second type of data traffic (e.g., an email)) …[0035] … the default service class may be associated with data traffic that is not associated with another service class… [0044]… access device 240 may determine an association between the set of service classes and the set of service identifiers).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by  Kotecha in order to ensure that the data traffic passes through the network in a suitable manner (Kotecha; [0009]).

Regarding claim 21, Manthiramoorthy teaches A system comprising:
an apparatus, comprising:
One or more processors (Manthiramoorthy; Fig.2); and
memory storing instructions that, when executed by the one or more processors (Manthiramoorthy; [0022]), cause the apparatus to:
transmit a first plurality of beacon frames each comprising a first service set identifier (SSID) (identified by a BSSID …first WLAN) (Manthiramoorthy; [0031] …a beacon interval refers to an amount of time between transmissions of beacon frames associated with the same WLAN identified by a BSSID … [0063] … transmitting beacon frames related to a first WLAN of the two or more WLANs supported by the access point); and 
transmit a second plurality of beacon frames each comprising a second SSID (identified by a BSSID… second WLAN) that is different from the first SSID (Manthiramoorthy; [0031] …a beacon interval refers to an amount of time between transmissions of beacon frames associated with the same WLAN identified by a BSSID… [0063] … The transmission parameters used for transmitting beacon frames related to a second WLAN of the two or more WLANs), wherein the first plurality of beacon frames are transmitted using a first transmission parameter (one or more transmission parameters that are dynamically configured), and wherein the second plurality of beacon frames are transmitted using a second transmission parameter (different transmission parameters are used for transmitting beacon frames related to different WLANs) (Manthiramoorthy; [0030] … beacon frames are transmitted by access points based on one or more transmission parameters that are dynamically configured… [0063] … Accordingly, different transmission parameters are used for transmitting beacon frames related to different WLANs supported by the same access point) ; 
Manthiramoorthy fails to explicitly teach detect an increase in data traffic associated with the first network identifier
prioritize based on the detected increase in the data traffic, and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier.
However, in the same field of endeavor, Kotecha teaches detect an increase in data traffic associated with the first network identifier (Kotecha; [0009], [0032]… the quality of service information may identify a threshold data rate associated with the data traffic (e.g., a minimum rate at which data traffic passes through the network), a threshold latency associated with the data traffic); and
prioritize based on the detected increase in the data traffic (threshold latency associated with the data traffic), and by changing at least one of the first transmission parameter or the second transmission parameter, connection to a network identified by the second network identifier over connection to a network identified by the first network identifier (access device 240 may determine an association between the set of service classes and the set of service identifiers)  (Kotecha; [0030] … access device 220 may receive the quality of service information from server device 260. …[0031]… provide different priority to different data traffic … identify a threshold data rate associated with the data traffic … a threshold latency associated with the data traffic (e.g., a maximum delay associated with the data traffic) …[0036] … the quality of service information may identify a set of relative priorities associated with the set of services classes.  The set of relative priorities may permit WLAN 230 to transmit a first type of data traffic (e.g., a voice call) before transmitting a second type of data traffic (e.g., an email)) …[0035] … the default service class may be associated with data traffic that is not associated with another service class… [0044]… access device 240 may determine an association between the set of service classes and the set of service identifiers).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy to include the above recited limitations as taught by  Kotecha in order to ensure that the data traffic passes through the network in a suitable manner (Kotecha; [0009]).

Regarding claim 28, Manthiramoorthy-Kotecha teaches,   the claim 1 
Manthiramoorthy teaches, changing, based on a time of day, a frame rate of least one of the first plurality of beacon frames or the second plurality of beacon frames (Manthiramoorthy; [0077]… historical data indicating suitable data transmission rates for client devices within a coffee shop from 7 am to 10 am daily is used to determine the data transmission rate for transmitting beacons from 7 am to 10 am. Accordingly, the dynamic adaption of transmission parameters for transmitting beacon frames may be based on historical data).

Regarding claim 29, Manthiramoorthy-Kotecha teaches the method of claim 1, 
 Manthiramoorthy  teaches, wherein changing at least one of the first transmission parameter or the second transmission parameter  changing at least one of the transmission parameter or the second transmission parameter  based on the load associated (number of client devices connected) with the second network identifier (Manthiramoorthy; [0066]… length of the beacon interval for transmitting beacon frames corresponding to a particular WLAN is inversely proportional to a number of client devices connected to the particular WLAN.). 

Regarding claim 31, Manthiramoorthy-Kotecha teaches the method of claim 1,
 Manthiramoorthy teaches wherein changing at least one of the first transmission parameter or the second transmission parameter comprises:
decreasing a frame rate of the first plurality of beacon frames (Manthiramoorthy;[0082| the values of transmission parameters for transmitting beacon frames associated with a particular WLAN are dynamically modified based on the zero or more client devices that are currently connected to the particular WLAN).

Claims 2, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Kotecha in view of Lam et al. (Lam hereafter) (US 20070014267 A1) (IDS provided).

Regarding claims 2, 9, and 22 Manthiramoorthy-Kotecha teaches The claim 1, 8 and 21, 
Manthiramoorthy-Kotecha fails to explicitly teach   wherein each of the first and second transmission parameters comprises a transmission rate, and wherein transmitting the second plurality of beacon frames comprises transmitting the second plurality of beacon frames at a higher transmission rate than the first plurality of beacon frames
However, in the same field of endeavor, Lam teaches,   wherein each of the first and second transmission parameters comprises a transmission rate, and wherein transmitting the first plurality of beacon frames comprises transmitting the first plurality of beacon frames at a higher transmission rate than the second plurality of beacon frames (Lam; [0045]The transmitting of off-channel beacons further is at a rate higher than the beacon rate frame at which the access point of the infrastructure wireless of the particular network identifier transmits beacon frames).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by  Lam in order to  manage networks with necessary information (Lam; [0090]).

Claims 3, 10,  and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Kotecha in view of Butler (Butler hereafter) (US 9549319 B1) (IDS provided).

Regarding claims, 3, 10, and 23, Manthiramoorthy-Kotecha teaches, the claims 1, 8 and 21,  
Manthiramoorthy-Kotecha fails to explicitly teach, wherein the first and second transmission parameters comprise an antenna transmit power, and wherein transmitting the second plurality beacon frames comprises transmitting the second plurality of beacon frames at a higher antenna transmit power than the first plurality of beacon frames.
However, in the same field of endeavor Butler teaches, wherein the first and second transmission parameters comprise an antenna transmit power, and wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a higher antenna transmit power than the first plurality of beacon frames (Butler; [Col 14 line 43-Col 16 line 25] At block 404, the computing device 102(1) sends a first plurality of beacon frames 116 at plural RF powers … Each of the four beacon frames 116(1)-116(4) is also sent according to a distinct RF power level, for instance 55%, 70%, 15%, and 90%, respectively, of full RF broadcast power… At block 420, the computing device 102(2) sends a second plurality of beacon frames 116 at plural RF powers… Each of the three beacon frames 116(5)-116(7) is also sent according to a distinct RF power level, for instance 10%, 75%, and 95%, respectively).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Butler in order to share, identify cooperative efforts and in accordance with the confidence value and proximity (Butler; [Col 10 lines 52-55]).

Claims 4, 11, and 24   are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Kotecha in view of Butler  and Jonker (Jonker hereafter) (US 20070275701 A1) (IDS provided).

Regarding claims, 4, 11, and 24, Manthiramoorthy-Kotecha teaches, the claim 1, 8 and 21
Manthiramoorthy teaches, determining a transmission rate at which the third plurality of beacon frames are being transmitted from the one or more access points (Manthiramoorthy; [0026-0027]… determining transmission parameters for transmitting beacon frames associated with one or more WLANs supported by an access point... The operations that may be performed by the device configuration unit 24 (or by other functional units) for determining transmission parameters for transmitting beacon frames); and
Manthiramoorthy-Kotecha fails to explicitly teach, wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a transmission rate that is higher than the transmission rate at which the third plurality of  beacon frames are being transmitted by one or more access points
However, in the same field of endeavor Butler teaches, wherein transmitting the second plurality beacon frames comprises transmitting  the second plurality of beacon frames at a transmission rate that is higher than the transmission rate at which the third plurality of  beacon frames are being transmitted by one or more access points (Butler; [Col 15 line 26- Col 16 line 9]…the response 122 "A" may include accurate data for all but beacon frame 116(3), which was transmitted at the lowest RF power of 15%.  Accordingly, the computing device 102(1) may assign a confidence value of 80% to the computing device 102(2).).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Butler in order to share, identify cooperative efforts and in accordance with the confidence value and proximity (Butler; [Col 10 lines 52-55]).
Manthiramoorthy-Kotecha-Butler fails to explicitly teach, further comprising: monitoring for transmission of a third plurality of beacon frames from one or more access points, the third plurality of beacon frames comprising a third network identifier.
However, in the same field of endeavor Jonker teaches, further comprising: monitoring for transmission of a third plurality of beacon frames from one or more access points, the third plurality of  beacon frames comprising a third network identifier (Jonker; [0069- 0070]… The "Commercial Network" profile has five entries, one for each of the networks defined in network list 320. … instances of beacon frame 119, detected in a scan performed by client 108 are compared against a mapping of profiles and network lists to determine whether the detected signals match a profile, and possibly network list, defined in configuration 156);
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha-Butler to include the above recited limitations as taught by Jonker in order to select an access point instance to connect to wireless network (Jonker; [0069]).

Claims 5, 6, 12, 13, 25, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Kotecha in view of Knauerhase et al. (Knauerhase hereafter) (US20030163579 A1) (IDS provided).

Regarding claims 5, 12 and 25, Manthiramoorthy-Kotecha teaches, the claim 1, 8 and 21 
Manthiramoorthy-Kotecha fails to explicitly teach, further comprising:  detecting that one or more wireless devices are connected to a network identified by the first network identifier; and
after detecting that the one or more wireless devices are connected to the network identified by the first network identifier, temporarily discontinuing transmission of the first plurality of beacon frames
However, in the same field of endeavor Knauerhase teaches, detecting that one or more wireless devices are connected to a network identified by  the first network identifier (Knauerhase; [0026]… it is determined that a first access point in a network of access points needs to reduce its service load… A service load may comprise a target number of clients to service); and
after detecting that the one or more wireless devices are connected to the network identified by the first network identifier, temporarily discontinuing transmission of the first plurality of beacon frames (Knauerhase; [0021-0027] when an AP needs to reduce its service for reasons including overload … more than n contemporaneous clients …a dynamically configurable beacon interval time enables clients to naturally migrate away from an existing AP to another AP… A service load may comprise a target number of clients to service… By increasing the beacon interval of the first access point, the frequency at which the first access point sends out a beacon signal decreases, thereby making the first access point less available to clients.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Knauerhase in order to reduce its service load (Knauerhase; [0026]).

Regarding claims, 6, 13, and 26, Manthiramoorthy-Kotecha-Knauerhase teaches, the claim 5, 12, and 25,  
Manthiramoorthy-Kotecha fails to explicitly teach, further comprising: resuming, based on detecting that the one or more wireless devices are connected to the second network identifier, transmission of the first plurality of beacon frames
However, in the same field of endeavor Knauerhase teaches, resuming, based on detecting that the one or more wireless devices are connected to a network identified by  the second network identifier, (Knauerhase; [0033]… FIG. 4, the beacon interval can be determined amongst multiple APs 112, 118 in a network…a service unit 400 of AP.sub.X 112 could determine that AP.sub.X needs to be shut down for replacement, and schedules AP.sub.X 112 to be shutdown at a future time), transmission of the first plurality of beacon frames  (Knauerhase; [0034] AP.sub.Y's broadcast unit 404 may then broadcast AP.sub.Y's capacity information to the other APs in the network so that they can determine if they can increase their load and decrease their beacon intervals accordingly).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Knauerhase in order to reduce its service load (Knauerhase; [0026]).

Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy -Kotecha in view of Wynn et al.(Wynn hereafter) (US 20110040870 A1) (IDS provided)..

Regarding claim, 7, and 14, Manthiramoorthy-Kotecha teaches, the claim 1 and 8, 
Manthiramoorthy-Kotecha fails to explicitly teach wherein the first network identifier corresponds to an unsecured network, and wherein the second network identifier corresponds to a secured network
However, in the same field of endeavor Wynn teaches, wherein the first network identifier corresponds to an unsecured network, and wherein the second network identifier corresponds to a secured network (Wynn; [0190]… a list of network identifiers, such as SSIDs and/or BSSIDs, associated with wireless networks and/or network devices may be detected. One or more of the listed wireless networks may be secured (e.g., requiring a password, username, passcode, or record) or unsecured. The list may include any number of network identifiers (e.g., one or more)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Wynn in order to identify available networks for network access (Wynn; [0190]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Kotecha in view of Wurster (Wurster hereafter) (US 9107152 B1) (IDS provided).

Regarding claim 27, Manthiramoorthy-Kotecha teaches,   the claim 1 
Manthiramoorthy-Kotecha fails to explicitly teach wherein changing at least one of the first transmission parameter or the second transmission parameter comprises: changing, based on a time of day, an antenna transmission power used to transmit at least one of the first plurality of beacon frames or the second plurality of beacon frames 
However, in the same field of endeavor Wurster teaches, changing, based on a time of day (The data packets 305-340 transmitted by the beacon 105 can identify a specific time for the availability window… power at which the sequence of data packets is transmitted), an antenna transmission power used to transmit at least one of the first plurality of beacon frames or the second plurality of beacon frames (Wurster; [Col 6- lines57- Col7 lines 26]… During the availability window 360 a transceiver and/or receiver in the beacon 105 is available to receive data from the client device that can, for example, change the firmware of the beacon 105 and/or one or more operating parameters of the beacon 105… The data packets 305-340 transmitted by the beacon 105 can identify a specific time for the availability window… power at which the sequence of data packets is transmitted… the data packet 345 can cause the beacon to change the time at which the next subsequent availability window is to be opened).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Wurster in order to initiate corresponding actions by the beacon (Wurster; [Col 6 lines 36-39]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Manthiramoorthy-Kotecha in view of Liu (Liu hereafter) (US 20150334548 A1) (IDS provided).

Regarding claim 30, Manthiramoorthy-Kotecha teaches the method of claim 1, 
Manthiramoorthy-Kotecha fails to explicitly teach wherein changing at least one of transmission parameter or the second transmission parameter comprises:
decreasing an antenna transmission power used to transmit the first plurality of beacon frames 
 However, in the same field of endeavor Liu teaches decreasing an antenna transmission power used to transmit at least one of plurality of beacon frames or the second plurality of beacon frames. (Liu; [0046] … the proximity beacon management system 110 can instruct the network device-coupled PBT 108 to reduce transmission power levels or to stop broadcasts at specified times).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Manthiramoorthy-Kotecha to include the above recited limitations as taught by Liu in order to maintain a network (Liu; [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416